Citation Nr: 1712233	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  09-42 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to relief from the payment of attorney's fees in the amount of $16,784.49.

(The other claims that the Veteran has perfected are the subject of a separate decision of the Board.)


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 administrative decision of the VA RO that found that the Veteran's former attorney was entitled to attorney's fees in the amount of $16,784.49.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2015, the Veteran requested a videoconference hearing before a Veterans Law Judge.  The Veteran has not yet been scheduled for such a hearing, nor has he withdrawn his request for such hearing.  Accordingly, on remand, the Veteran should be scheduled for a hearing before a Veterans Law Judge at the RO in Winston-Salem, North Carolina, following all administrative procedures applicable to simultaneously contested claims.  
 
Accordingly, the case is REMANDED for the following action:

Following the procedures applicable to simultaneously contested claims, schedule the Veteran for a videoconference hearing at the VA RO in Winston-Salem, North Carolina, before a Veterans Law Judge.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

